DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-5
Species B: Figs. 6-8
Species C: Figs. 9-11
Species D: Figs. 12-14
Species E: Figs. 15-17
Species F: Figs. 18-20
Species G: Figs. 21-22
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Claim 1 refers to the pump connector of species B-G; Claims 2-3 refer to the tapered surface of species B-C and E-G; Claims 4 and 7 refer to the removably attachable fluid connector in Species A-E; Claims 5-6 refer to the soft catheter of species F; Claim 8 refers to the rigid cannula of species A-E and G; claims 9-15 refer to the tab and rib combination of species E; and claim 16 refers to the piercing part of species A-E and G. In the instant case each 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species have acquired a separate status in the art in view of the different classification;
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
2)	The following subspecies restriction applies upon election of Species E. Should species E of the above species restriction be elected, one of the following subspecies must also be elected:
Subspecies E1: Figs. 15 and 16-17
Subspecies E2: Fig. 15a
The subspecies are independent or distinct because the claims to the different subspecies recite mutually exclusive characteristics of such subspecies. Claims 11-12 refer to the flexible tab and rib combination of Subspecies E1 whereas Claims 13-15 refer to the rigid tab and rib combination of Subspecies E2.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct subspecies, for prosecution on the merits to 
There is a search and/or examination burden for the patentably distinct subspecies as set forth above because at least the following reason(s) apply:
the subspecies have acquired a separate status in the art in view of the different classification;
the subspecies require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected subspecies or grouping of patentably indistinct subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
3)	Claims 1-7 are generic to the following disclosed patentably distinct subspecies of species F. Should species F of the above species restriction be elected, one of the following subspecies must also be elected:
Subspecies F1: Fig. 18
Subspecies F2: Figs. 19-20
The subspecies are independent or distinct because as disclosed the different subspecies have mutually exclusive characteristics for each identified subspecies. In 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct subspecies as set forth above because at least the following reason(s) apply: 
the subspecies have acquired a separate status in the art in view of the different classification;
the subspecies require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a subspecies or a grouping of patentably indistinct subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected subspecies or grouping of patentably indistinct subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
4)	During a telephone conversation between Rachel Ty Smith and Jomy Methipara (Reg. No. 67248) on 07/29/2021 a provisional election was made with traverse to prosecute the invention of subspecies E1, claims 1-4, 7-12, and 16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	While claims 5 and 6 are not directed toward features found with respect to the invention of E1, Examiner submits that there now exists evidence (see U.S. Publication No. 2007/0185441 – Fangrow) that rigid cannulas and flexible cannulas are obvious 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “the attachment between the pump connector and the infusion base includes a frictional or mechanical interference” [emphasis added]. Specifically, the phrase “mechanical interference” has not been utilized in the originally filed detailed disclosure so as to link this “mechanical” interference with any specific embodiment(s). The phrase “frictional interference” is understood to reference the engagement found in Fig. 9-11 (see Par. 48) which describes cooperating connectors which present with complementary frusto-conical shapes to create friction between the male connector and the female connector to 
In the instant case, it is unclear if the term “mechanical interference” is or is not intended to be inclusive of only the arrangement described in Figs. 15-17 OR if such a “mechanical interference” is intended to be generic to and inclusive of other connection means such as threads (e.g. 263). A lack of clarity brings into question not only a concern as to what arrangement(s) are necessitated by the claimed “mechanical interference” to define infringement, but also the applicability of the prior art for consideration over the claims and determination of the metes and bounds of the instant claims for consideration of non-prior art Double Patenting issues over the patented 
Regarding Claim 1, Applicant recites “the attachment”. “Attachment” which is generally understood to present as a noun defining a structure which permits for the physical interconnection between two components. While the function of attachability has been positively recited in association with the pump connector and the infusion base (RE: “a pump connector that is (1) attachable to the infusion base to protect the infusion cannula…”) no “attachment”, per se, is recited. As such, reference to “the attachment” creates confusion as whether the “frictional or mechanical intereference” requires an additional component as part of the “pump connector” or if the structure of the “pump connector”, per se, and its capability to define an engagement with the infusion base is sufficient.
Regarding Claim 4, Applicant further exacerbates the issue by reciting again “the attachment” (a noun) as it pertains to apparent capabilities of the respective ends of the tube set. This is particularly confusing as “the attachment” in Claim 4 appears to be different from “the attachment” in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0185441 (“Fangrow”) in view of JP52-080585 (“JPO”).
Regarding Claim 1, Fangrow discloses an infusion set (Fig. 26) comprising:
An infusion base (20’) for attachment to a user (see generally Par. 44);
An infusion cannula (52’) extending from the infusion base (see Fig. 26, 27); and
A tube set (inter alia 162’) comprising a first end (see at 140’, 160’) that is attachable to the infusion base (see Fig. 26, 27) and a second end (not labeled; see the connector provided at the end of 162’ opposite 160’) having a pump connector that is attachable to an infusion pump for dispensing infusate (see generally Par. 77). In the 
Fangrow does recite a cap (140’) which can provide a frictional interference attachment with the base to protect the cannula when infusate is not being dispensed (see Fig. 23 and Fig. 29), but it is unclear as to whether or not the proximal pump connector provided on tubing 162’ would or would not be able to provide for receipt of the pump connector within the bottom opening of the infusion base in a similar manner. Examiner notes that the ability for the pump connector to provide for receipt of the cannula via a frictional or “mechanical” interference are primarily a question of intended use whereby the user does not need specific direction to apply the pump connector over the cannula so long as the device is capable of being used in the specific manner.
However, should Examiner’s arguments not be found persuasive that the pump connector of Fangrow could be frictionally/mechanically slid over the cannula so as to provide protection thereto absent any modification, the following is presented. JPO discloses an infusion cannula (2) which is provided in connection with a tubing set (1) having a pump connector (7) wherein the pump connector includes an attachment (9) which allows for intraoperative receipt of the cannula within the pump connector so as to be selectively attachable/removable so as to protect the infusion cannula when infusate is not being dispensed (see Fig. 3, 4). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump connector of the invention of Fangrow to include an attachment, as disclosed by JPO, in 
Regarding Claim 2, Fangrow, as modified by JPO, provides that the attachment between the pump connector and the infusion base is disposed between the connector and a lower portion of the infusion base (see generally Fig. 29, Fangrow – wherein the pump connector has been modified in view of JPO to include an attachment to permit receipt of the cannula in a manner analogous to the cap 140”); and
The lower portion of the infusion base includes a tapered surface configured to engage the cap/pump connector (see generally Fig. 29, Fangrow).
Regarding Claim 3, Fangrow, as modified by JPO, discloses the attachment between the pump connector and the infusion base is disposed between the pump connector and a lower portion of the infusion base (see generally Fig. 29, Fangrow); and
The lower portion of the infusion base includes a frusto-conical surface configured to engage the pump connector (see generally Fig. 29, Fangrow – consider also modification of the pump connector of Fangrow to provide for attachment over the cannula utilizing the same friction-fit arrangement).

Regarding Claims 5 and 6, Fangrow discloses that the infusion set can comprise either a rigid cannula (52”) or alternatively provide a soft catheter (52’) paired with an introducer needle (66’) wherein the infusion base comprises a septum (134’) with the introducer needle configured to penetrate the septum – whereby both configurations are obvious variants to one another for obvious substitution between the embodiments.
Regarding Claim 7, Fangrow discloses the fluid connector is configured to engage a top surface of the infusion base (see Fig. 27).
Regarding Claim 8, Fangrow discloses the infusion cannula comprises a rigid cannula (52”).
Regarding Claim 16, Fangrow discloses that the cannula (52”) includes a piercing part at an open end thereof for piercing the user’s skin (Par. 128).

Claim(s) 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0185441 (“Fangrow”) in view of JP52-080585 (“JPO”) as applied above, and further in view of U.S. Publication No. 2009/0163878 (“Moberg”).
Regarding Claims 9, 11, and 12, Fangrow, as modified by JPO, discloses the invention substantially as claimed except that the attachment comprises a “tab” and a “rib”. However, such tab/rib connections are well-known in the art. For example, Moberg discloses a related cannula (65) and protective cap/connector (34) which comprises an 
Regarding Claim 10, in the instant case Moberg establishes the tab (64) to be provided on the connector/cap and the rib (66) to be provided on the infusion base. However, it has been found that the mere reversal of parts is obvious and requires only routine and customary skill and knowledge, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to further modify the modified invention of Fangrow to provide the flexible tab on the infusion base and the corresponding ridge on the modified pump connector thereby only obtaining an obvious and predictable outcome of reversing the operative arrangement of the attachment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.